Filed 6/3/21 P. v. Semore CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A160169
 v.
 JONAS R. SEMORE,                                                       (Humboldt County
                                                                        Super. Ct. No. CR1502233B)
             Defendant and Appellant.


         Appellant Jonas R. Semore appeals an order denying his petition for
resentencing pursuant to Penal Code1 section 1170.95. Appellant contends,
and the Attorney General concedes, that the trial court erred when it found
Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437)
unconstitutional and declined to hold an evidentiary hearing after it found
that petitioner had established a prima facie basis for relief. We agree and
reverse.
                    I. FACTUAL AND PROCEDURAL BACKGROUND
         In September 2015, the district attorney filed an information charging
appellant with the murder of David Ganfield.2 (§ 187, subd. (a)). It was



         1   Undesignated statutory references are to the Penal Code.
        The factual background underlying appellant’s case is not relevant to
         2

the issues on appeal.

                                                               1
alleged that appellant and Nickolas Johnson struck Ganfield on the head
multiple times with a baseball bat causing his death. The information
further alleged that appellant had personally used a deadly and dangerous
weapon in committing the murder. (§ 12022, subd. (b)(1)). Appellant was
prosecuted for murder under two theories: malice aforethought and felony
murder. The jury was also instructed on the principles of aiding and
abetting, and uncharged conspiracy.
      On May 27, 2016, the jury convicted appellant of one count of second
degree murder and found not true the personal use allegation. Appellant was
sentenced to a term of 15 years to life in state prison. We later affirmed
appellant’s conviction. (People v. Semore (May 27, 2018, A149481) [nonpub.
opn.].)
      In 2018, the Legislature enacted Senate Bill 1437, which took effect on
January 1, 2019. (Stats. 2018, ch. 1015.) Among other changes, Senate Bill
1437 amended section 189 to limit liability for murder under a felony murder
or natural and probable consequences theory to a person who is the actual
killer, who “with the intent to kill” aids and abets the actual killer, or who is
a major participant in the underlying felony and acted with reckless
indifference to human life. (Stats. 2018, ch. 1015, §§ 1(f), 3(e); see § 189,
subd. (e).) Senate Bill 1437 permits an individual convicted of murder under
these theories to petition the sentencing court to vacate the conviction and to
be resentenced on any remaining counts under certain enumerated
procedures. (Stats. 2018, ch. 1015, § 4; see § 1170.95.)
      In March 2019 appellant, representing himself, filed a petition to
vacate his conviction and sentence under Senate Bill 1437. The trial court
appointed counsel to represent appellant. Appellant’s counsel filed a brief in
support of the petition. The trial court thereafter found appellant had made



                                        2
a prima facie showing that he was entitled to relief and issued an order to
show cause.

      In November 2019, the district attorney filed a motion to dismiss
appellant’s petition. The motion argued that Senate Bill 1437 is
unconstitutional because it violates the separation of powers doctrine and
improperly amends Propositions 7 and 115 (Prop. 7, as approved by voters,
Gen. Elec. (Nov. 7, 1978); Prop. 115, as approved by voters, Primary Elec.
(June 5, 1990)).
      Alternatively, the district attorney asserted that appellant was
ineligible for relief under section 1170.95 because he was a major participant
in the felony murder and had acted with reckless indifference to human life.
The motion included as an exhibit a San Bernardino Superior Court decision
invalidating Senate Bill 1437 on the ground that it violates Article I, section
28 of the California Constitution (the Victim’s Bill of Rights Act of 2008,
a.k.a., “Marsy’s Law”).
      In his opposition, appellant asserted that he was entitled to an
evidentiary hearing on the petition because the trial court had determined he
had made out his prima facie case. He argued that Senate Bill 1437 is
constitutional and contended that the district attorney had not shown beyond
a reasonable doubt that he was a major participant in the underlying felony
or that he had acted with reckless indifference to human life.
      A hearing on the motion to dismiss was held in February 2020.
Following the hearing, the trial court took the matter under submission. On
April 30, 2020, the trial court filed its order denying defendant’s petition on
the ground that Senate Bill 1437 is unconstitutional. The court found that
section 1170.95 contravenes the California Constitution by violating the
constitutionally mandated separation of powers doctrine (Cal. Const., art. III,



                                        3
§ 3), the victim’s right to finality of judgments in a criminal case (id., art. I, §
28, subd. (a)(6)), and the right of the People to a trial by jury (id., art. I, § 16).
This appeal followed.
                                 II. DISCUSSION
A. Senate Bill 1437 and Section 1170.95
      “Effective January 1, 2019, Senate Bill 1437 amended murder liability
under the felony-murder and natural and probable consequences theories.
The bill redefined malice under section 188 to require that the principal acted
with malice aforethought. Now, ‘[m]alice shall not be imputed to a person
based solely on his or her participation in a crime.’ (§ 188, subd. (a)(3).)”
(People v. Turner (2020) 45 Cal.App.5th 428, 433 (Turner).) The bill also
amended section 189 to provide that a defendant who was not the actual
killer and did not have an intent to kill is not liable for felony murder unless
he or she “was a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d) of Section
190.2.” (§ 189, subd. (e)(3).)
      Senate Bill 1437 also enacted section 1170.95, which authorizes “[a]
person convicted of felony murder or murder under a natural and probable
consequences theory [to] file a petition with the court that sentenced the
petitioner to have the petitioner’s murder conviction vacated and to be
resentenced on any remaining counts” so long as three conditions are met:
“(1) A complaint, information, or indictment was filed against the petitioner
that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of first degree or second degree murder following a
trial or accepted a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder. [¶] (3) The petitioner



                                          4
could not be convicted of first or second degree murder because of changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1170.95, subds. (a)(1)-
(a)(3).) Any petition that fails to make “a prima facie showing that the
petitioner falls within the provisions of [section 1170.95]” may be denied
without a hearing. (§ 1170.95, subds. (c) & (d).)
B. Section 1170.95 is Constitutional
      Appellant contends the trial court erred in finding section 1170.95
unconstitutional. The Attorney General agrees, as do we.
      We concur with the numerous Court of Appeal decisions that have held
that Senate Bill 1437 is constitutional. (See, e.g., People v. Lamoureux (2019)
42 Cal.App.5th 241, 264, 266 [Senate Bill 1437 does not violate separation of
power principles or Marsy’s Law]; People v. Superior Court (Gooden) (2019)
42 Cal.App.5th 270, 275 [Senate Bill 1437 is constitutional because it does
not amend voter approved initiatives]; People v. Cruz (2020) 46 Cal.App.5th
740, 747 [same]; People v. Solis (2020) 46 Cal.App.5th 762, 769 [same]; People
v. Bucio (2020) 48 Cal.App.5th 300, 313-314 [Senate Bill 1437 does not violate
separation of power principles or any rights conferred under Marsy’s Law];
People v. Johns (2020) 50 Cal.App.5th 46, 66-69 [same]; People v. Alaybue
(2020) 51 Cal.App.5th 207, 219-222 [same].)
      The trial court also found Senate Bill 1437 unconstitutional because it
deprives the prosecution of the right to a jury trial. Article I, section 16 of the
California Constitution provides in pertinent part: “Trial by jury is an
inviolate right and shall be secured to all. . . . A jury may be waived in a
criminal cause by the consent of both parties expressed in open court by the
defendant and the defendant’s counsel.” Appellant observes that neither he
nor the district attorney had challenged section 1170.95 on the ground that it
denied the state (or appellant) the right to a jury trial, and therefore the



                                        5
issue was not ripe for adjudication. In People v. Anthony (2019) 32
Cal.App.5th 1102, 1156-1157, the Court of Appeal rejected the argument that
the petition procedure of section 1170.95 violates a petitioner’s right to trial
by jury. The Attorney General here concedes that “by parity of reasoning”
the same can be said of the prosecution’s right to trial by jury. (See also
People v. Sims (1982) 32 Cal.3d 468, 483, fn. 13 [“The scope of the
prosecutor’s right to a jury trial in criminal cases is unclear and has never
been fully addressed by this court.”]) To the extent this issue was ripe for
adjudication by the trial court, we agree with the parties that the
prosecution’s right to jury trial was not violated by section 1170.95’s
petitioning process.
C. The Trial Court Must Hold an Evidentiary Hearing
      We agree with the parties that the trial court erred in failing to hold an
evidentiary hearing on appellant’s petition for resentencing under section
1170.95 after finding that he had established a prima facie basis for relief.
      Section 1170.95, subdivision (d), prescribes the procedure after the
court issues an order to show cause. “[T]he court shall hold a hearing to
determine whether to vacate the murder conviction and to recall the sentence
and resentence the petitioner on any remaining counts in the same manner
as if the petitioner had not been previously been sentenced” (§ 1170.95, subd.
(d)(1), emphasis added), unless the parties “stipulate that the petitioner is
eligible to have his or her murder conviction vacated and for resentencing”
and waive a resentencing hearing (id., subd. (d)(2)). At such hearing, the
prosecution bears the burden of proving beyond a reasonable doubt that the
petitioner is ineligible for resentencing, and “[t]he prosecutor and the
petitioner may rely on the record of conviction or offer new or additional
evidence to meet their respective burdens.” (Id., subd. (d)(3).) “If the



                                        6
prosecution fails to sustain its burden of proof, the prior conviction, and any
allegations and enhancements attached to the conviction, shall be vacated
and the petitioner shall be resentenced on the remaining charges.” (Ibid.)
      Although the trial court issued an order to show cause, it did not hold
an evidentiary hearing because it erroneously concluded that section 1170.95
was unconstitutional. Accordingly, we remand this matter to the trial court
with instructions to hold an evidentiary hearing on appellant’s petition.
                                II. DISPOSITION
      The order denying appellant’s petition is reversed. The matter is
remanded to the trial court to conduct an evidentiary hearing on appellant’s
section 1170.95 petition.




                                       7
                    SANCHEZ, J.




We concur.




HUMES, P.J.




MARGULIES, J.




(A160169)




                8